DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huppmann et al. [US 2019/0097088 A1], “Huppmann” and further in view of Choi et al. [US 2016/0086874 A1], “Choi”.
Regarding claim 1, Huppmann discloses a light emitting device (Fig. 2 and 3**, 50), comprising: ** Please rotate Fig. 3 for better understanding with regards to the term “under”
a first light emitting stack (10a); 
a second light emitting stack (10b) disposed under (as shown) the first light emitting stack (10a); 
a third light emitting stack (10c) disposed under (as shown) the second light emitting stack (10b); 
first (112), second (114), third (116), and fourth (118) connection electrodes disposed over the first light emitting stack (10a), and electrically connected to the first (10a), second (10b), and third (10c) light emitting stacks; and 
bonding metal layers (62, 62, 66, 68) disposed on upper surfaces of the first (112), second (114), third (116), and fourth (118) connection electrodes (as shown in Fig. 2 the connection electrodes are connected to the bonding metal).
Huppmann does not disclose each of the first, second, third, and fourth connection electrodes includes a groove on an upper surface thereof; and the bonding metal layers cover the grooves of the first, second, third, and fourth connection electrodes, respectively.
However, changing the top surface of an electrode is well-known in the semiconductor art.  Choi discloses a suitable alternative electrical contact shape. Specifically, Choi discloses via structures (Fig. 4A, 235)  with a concave surface. The pads (400) includes a lower surface that is configured to interlock with the upper surface of the via structures (235). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the top surface of the electrical contact to a groove as taught in Choi in the device of Huppmann such that each of the first, second, third, and fourth connection electrodes includes a groove on an upper surface thereof; and the bonding metal layers cover the grooves of the first, second, third, and fourth connection electrodes, respectively because change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).
Regarding claim 2, Huppmann as modified discloses claim 1, Huppmann as modified by Choi does not explicitly discloses a barrier layer disposed between the bonding metal layer and the connection electrode. 
However, Choi discloses the semiconductor device may include a via structure (Fig. 4A, 235) in contact with a conductive pad (264) . In between the via structure and conductive pad  is a barrier layer (262). The barrier layer prevents the diffusion  of the metal from the via structure from diffusing into the conductive pad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a barrier layer as taught in Choi in the device of Huppmann as modified such that a barrier layer disposed between the bonding metal layer and the connection electrode because such a modification would prevent the diffusion of metal from one region to another in order to provide a proper electrical connection (¶[0009] of Choi).
Regarding claim 3, Huppmann as modified discloses claim 1, Huppmann as modified by Choi discloses the bonding metal layer at least partially covers the upper surface of the connection electrode around the groove (as shown by the modification of Choi in Fig. 2).
Regarding claim 12, Huppmann discloses a display apparatus (Fig. 3, 50), comprising: 
a display substrate (60) including bonding pads (62, 64, 66 and 68); and 
light emitting devices (100)  disposed on the display substrate, each of the light emitting devices including:
 	a first light emitting stack (10a); 
a second light emitting stack (10b) disposed under the first light emitting stack (10a); 
a third light emitting stack (10c) disposed under the second light emitting stack (10b); 
first (112), second (114), third (116), and fourth (118) connection electrodes disposed over the first light emitting stack, and electrically connected to the first, second, and third light emitting stacks (as shown).
 the connection electrodes (112, 114, 116 and 118) are  bonded to the bonding pads (62, 64, 66 and 68).
Huppmann does not disclose bonding metal layers disposed on upper surfaces of the first, second, third, and fourth connection electrodes, wherein: each of the first, second, third, and fourth connection electrodes includes a groove on an upper surface thereof; the bonding metal layers cover the grooves of the first, second, third, and fourth connection electrodes, respectively; and  the bonding metal layers are eutectic bonded to the bonding pads.
However, changing the top surface of an electrode is well-known in the semiconductor art.  Choi discloses a suitable alternative electrical contact shape. Specifically, Choi discloses via structures (Fig. 4A, 235)  with a concave surface. Further, Choi discloses pads (400) are bonded to the via structures, the pads includes a lower surface that is configured to interlock with the upper surface of the via structures (235). The pad (Fig. 49 , 400) is then bonded to a substrate (500) using bonding pads (510).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the top surface of the electrical contact to a groove and have pad electrodes over the electrical contact as taught in Choi in the device of Huppmann such that bonding metal layers disposed on upper surfaces of the first, second, third, and fourth connection electrodes, wherein: each of the first, second, third, and fourth connection electrodes includes a groove on an upper surface thereof; the bonding metal layers cover the grooves of the first, second, third, and fourth connection electrodes, respectively; and  the bonding metal layers are eutectic bonded to the bonding pads because forming the TSV with grooves before bonding to the pads with create reliable electrical connection for the semiconductor device (¶[0004]) further the change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).
The language, term, or phrase " eutectic bonded," is directed towards the process of making the display apparatus.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "eutectic bonded" only requires a bonding metal layers to be bonded to the bonding pads, which does not distinguish the invention from Huppmann in view of Choi, who teaches the structure as claimed.
Regarding claim 15, Huppmann as modified discloses claim 12, Huppmann as modified by Choi does not explicitly discloses the light emitting device further includes a barrier layer disposed between the bonding metal layer and the connection electrode.
However, Choi discloses the semiconductor device may include a via structure (Fig. 4A, 235) in contact with a conductive pad (264) . In between the via structure and conductive pad  is a barrier layer (262). The barrier layer prevents the diffusion  of the metal from the via structure from diffusing into the conductive pad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a barrier layer as taught in Choi in the device of Huppmann as modified such that the light emitting device further includes a barrier layer disposed between the bonding metal layer and the connection electrode because such a modification would prevent the diffusion of metal from one region to another in order to provide a proper electrical connection (¶[0009] of Choi).
Regarding claim 16, Huppmann as modified discloses claim 12, Huppmann as modified by Choi the bonding metal layer at least partially covers the upper surface of the connection electrode around the groove (as shown by the modification of Choi in Fig. 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huppmann et al. [US 2019/0097088 A1], “Huppmann” and further in view of Choi et al. [US 2016/0086874 A1], “Choi” as applied to claim 1 and further in view of Chang et al. [US 2020/0212006 A1], “Chang”.

Regarding claim 4, Huppmann as modified discloses claim 1, Huppmann as modified does not explicitly discloses the connection electrode includes Cu.
However, using a suitable alternative material is well-known in the semiconductor art.  Specifically, Choi discloses via structures (Fig. 4A, 235)  with a concave surface and conductive material. The conductive material (220) of the via structure can be copper (¶[0087]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material such as copper as taught in Choi in the device of Huppmann as modified such that the connection electrode includes Cu because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).
Huppmann disclose the bonding metal layer is solder (¶[0117]) but does not explicitly discloses the bonding metal layer includes Au.
However, using a suitable alternative material is well-known in the semiconductor art.  However, using a suitable alternative material is well-known in the semiconductor art.  Specifically, Chang discloses conductive pillars/vias/bumps/posts made of such as solder, gold, copper, or other suitable conductive materials (¶[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material such as gold as taught in Chang in the device of Huppmann as modified such that t the bonding metal layer includes Au because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huppmann et al. [US 2019/0097088 A1], “Huppmann” and further in view of Choi et al. [US 2016/0086874 A1], “Choi” as applied to claim 13 and further in view of Chang et al. [US 2020/0212006 A1], “Chang” and Park et al. [US 2017/0358716 A1], “Park”.

Regarding claim 13, Huppmann as modified discloses claim 12, Huppmann disclose the bonding pad. Huppmann in view of Choi discloses the bonding metal layer. Huppmann as modified does not disclose the bonding metal layers comprise Au.
However, using a suitable alternative material is well-known in the semiconductor art.  However, using a suitable alternative material is well-known in the semiconductor art.  Specifically, Chang discloses conductive pillars/vias/bumps/posts made of such as solder, gold, copper, or other suitable conductive materials (¶[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material such as gold as taught in Chang in the device of Huppmann as modified such that the bonding metal layer includes Au because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).
The combination does not disclose the bonding pads comprise at least one of In and Sn, and Au is eutectic bonded to In or Sn.
However, using a suitable alternative material is well-known in the semiconductor art.  However, using a suitable alternative material is well-known in the semiconductor art.  Specifically, Park discloses electrode pads may include an electrically conductive material, such as Ag, aluminum (Al), Ni, Cr, Cu, Au, palladium (Pd), Pt, tin (Sn), W, rhodium (Rh), Ir, ruthenium (Ru), magnesium (Mg), zinc (Zn), and Ti or at least one or more alloys including the electrically conductive material (¶0133])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material such as tin (Sn) as taught in Park in the device of Huppmann as modified such that the bonding pads comprise at least one of In and Sn, and Au is eutectic bonded to Sn because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).
The language, term, or phrase " eutectic bonded," is directed towards the process of making the display apparatus.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "eutectic bonded" only requires a bonding metal layers to be bonded to the bonding pads, which does not distinguish the invention from Huppmann in view of Choi, who teaches the structure as claimed.
Regarding claim 14, Huppmann as modified discloses claim 13, Huppmann as modified does not explicitly discloses the connection electrode includes Cu.
However, using a suitable alternative material is well-known in the semiconductor art.  Specifically, Choi discloses via structures (Fig. 4A, 235)  with a concave surface and conductive material. The conductive material (220) of the via structure can be copper (¶[0087]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material such as copper as taught in Choi in the device of Huppmann as modified such that the connection electrode includes Cu because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).
Allowable Subject Matter
Claims 5-11, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891